DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
Regarding the recitation of the claim limitation “device” in claims 1-7 and the claim limitations “vehicle control device” and “speed planning device” in claims 15-20, the aforementioned limitations are not deemed to invoke an interpretation under 35 U.S.C. 112(f) because, when read in light of the specification, the aforementioned terms connote sufficient, definite structure to one of skill in the art to preclude application of 35 U.S.C. 112(f).  Here, the specification of the present application makes clear in Paragraph [0082] that “[o]ne or more devices of environment 1000 (e.g., speed planning device 1010, vehicle control device 1020, route information system 1030, or user interface device 1040) is implemented as a processor, such as a central processing unit (CPU), an accelerated processing unit (APU), a microprocessor, a microcontroller, a digital signal processor (DSP), a field-programmable gate array (FPGA), an application-specific integrated circuit (ASIC), or another type of processing component.”
Drawings
The drawings filed on 06 November 2018 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because in FIG. 12, it appears that Applicant did not intended to include the language “determining subsections of the section” as part of step 1220, because this step of determining subsections of the section is listed as step 1230 (see for example: Paragraphs [0095]-[0096] of the Specification discussing that the determination of subsections of the section is performed in step 1230 and not step 1220).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets



Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1, the prior art of record does not appear to teach nor immediately render obvious the claimed subject matter directed to:
(i) obtaining elevation information associated with a route for a vehicle; 
(ii) identifying a section of the route based on the elevation information, wherein the section is associated with a change in elevation; 
(iii) determining subsections of the section; 
(iv) determining respective slopes of the subsections and respective lengths of the subsections; 
(v) obtaining information identifying a mass associated with the vehicle; 
(vi) generating a speed plan for the vehicle to traverse the section, wherein the speed plan indicates one or more speeds at which the vehicle is to correspondingly traverse the subsections based on the respective slopes of the subsections, the respective lengths of the subsections, and the mass associated with the vehicle; and 
(vii) providing, by the device, the speed plan to permit the vehicle to be controlled to traverse the section according to the one or more speeds of the speed plan (emphasis added).
Regarding Claim 8, the prior art of record does not appear to teach nor immediately render obvious the claimed subject matter directed to:
(i) obtaining elevation information associated with a route of a vehicle; 
(ii) identifying a section of the route of the vehicle that is to be analyzed to control a speed of the vehicle through the section; 
(iii) dividing the section of the route into subsections; 
determining respective slopes of the subsections based on the elevation information; 
(v) obtaining information identifying a mass associated with the vehicle; 
(vi) generating a speed plan for the vehicle to traverse the section, wherein the speed plan indicates one or more speeds at which the vehicle is to correspondingly traverse the subsections based on the respective slopes of the subsections, respective lengths of the subsections, and the mass associated with the vehicle; and 
(vii) performing an action associated with the speed plan to permit the vehicle to be controlled to traverse the section (emphasis added).
Regarding Claim 15, the prior art of record does not appear to teach nor immediately render obvious the claimed subject matter directed to:
(i) identifying a section of the route, wherein the section of the route is to be traversed by the vehicle within a threshold time period; 
(ii) detecting a decline in the section based on the elevation information; 
(iii) identifying subsections of the section based on detecting the decline of the section; 
(iv) determining respective slopes of the subsections based on the elevation information; 
(v) obtaining information identifying mass associated with the vehicle; 
(vi) generating a speed plan for the vehicle to traverse the section, wherein the speed plan indicates one or more speeds at which the vehicle is to correspondingly traverse the subsections based on the respective slopes of the subsections, respective lengths of the subsections, and the mass associated with the vehicle; and 
(vii) providing the speed plan to the vehicle control device, wherein the vehicle control device is configured to automatically control the speed of the vehicle, as the vehicle traverses the section according to the speed plan (emphasis added).

Yamakado et al. (US 2017/0327113 A1) teaches an invention in which a section of an upcoming route is divided into subsections, and an end point speed is determined for the end point of each subsection, wherein the end point speed is determined based on at least a weight of the vehicle, a slope of the subsection, and a distance or length of the subsection.  The end point speed is then used to determine whether a target speed maintaining travel or an inertial travel should be implemented in the subsection.  Accordingly, while Yamakado teaches determining an end point speed for each subsection, Yamakado does not appear to teach “generating a speed plan for the vehicle to traverse the section, wherein the speed plan indicates one or more speeds at which the vehicle is to correspondingly traverse the subsections based on the respective slopes of the subsections, the respective lengths of the subsections, and the mass associated with the vehicle” because the end point speed of Yamakado is not a speed at which the vehicle is to correspondingly traverse the subsection, but rather is a speed at the end of the subsection.  
Johansson et al. (US 2012/0083985 A1) teaches an invention including generating a speed plan (internal horizon) for a vehicle to traverse a section of a route having a plurality of subsection.  The speed plan indicating an initial speed and a final speed for each subsection, wherein the speed plan is continuously updated as new subsections are added or depending on changes in vehicle-specific values during travel.  While the the speed plan indicates one or more speeds at which the vehicle is to correspondingly traverse the subsections (i.e., a speed while traversing the subsection) because only the initial and final speeds are indicated in the speed plan, rather than an intermediate speed.  Additionally, Johansson does not appear to explicitly teach determining respective slopes of the subsections based on elevation information.
Follen et al. (US 2017/0129492 A1) teaches an invention in which an upcoming section of travel is analyzed to identify whether or not a change in road grade (i.e., a slope) is present, and determining a speed  to traverse a current subsection.  Follen, however, does not appear to teach “generating a speed plan for the vehicle to traverse the section, wherein the speed plan indicates one or more speeds at which the vehicle is to correspondingly traverse the subsections based on the respective slopes of the subsections, the respective lengths of the subsections, and the mass associated with the vehicle”. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669